Citation Nr: 0905990	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-27 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for polymyositis, to 
include as secondary to service-connected chronic urticaria.

2.  Entitlement to service connection for myasthenia gravis, 
to include as secondary to service-connected chronic 
urticaria.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1990 to November 
1998.  The Veteran also had a period of service in the New 
York Air National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran also requested a video-conference hearing in 
conjunction with these claims.  The hearing was scheduled and 
held before the undersigned Acting Veterans Law Judge (AVLJ) 
in December 2008.  The Veteran testified at that time and the 
hearing transcript is of record.


FINDINGS OF FACT

1.  There is competent evidence of record demonstrating that 
the Veteran's polymyositis is etiologically related to her 
service-connected chronic urticaria and that it is 
proximately due to or the result of the service-connected 
chronic urticaria.

2.  There is competent evidence of record demonstrating that 
the Veteran's myasthenia gravis is etiologically related to 
her service-connected chronic urticaria and that it is 
proximately due to or the result of the service-connected 
chronic urticaria.
 


CONCLUSIONS OF LAW

1.  Polymyositis is proximately due to or the result of the 
Veteran's service-connected chronic urticaria.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Myasthenia gravis is proximately due to or the result of 
the Veteran's service-connected chronic urticaria.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303(a) (2008). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

Factual Background and Analysis

The Veteran in this case testified that her polymyositis and 
myasthenia gravis are related to service.  In the 
alternative, the Veteran asserts that these disabilities are 
proximately due to or the result of her service-connected 
urticaria.  In particular, the Veteran testified that these 
disabilities were caused by medications she took to control 
her service-connected chronic urticaria.  As a preliminary 
matter, the Board notes that the Veteran was previously 
granted service connection for chronic urticaria and assigned 
a 30 percent disability evaluation, effective November 17, 
1998.

The Board has reviewed the evidence of record in this case.  
Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for either polymyositis or myasthenia gravis on a 
direct basis.  The Veteran's service treatment records (STRs) 
are negative for any treatment or diagnosis of polymyositis 
or myasthenia gravis.  Following discharge from service, the 
Veteran served as a member of the New York Air National Guard 
(NYANG) for an unspecified period of time.  The nature and 
character of this period of service is unclear from the 
evidence of record.  The Board acknowledges, however, that 
the Veteran was medically separated in September 2002 from 
the NYANG as a result of her polymyositis and myasthenia 
gravis.  Although the Veteran has currently diagnosed 
polymyositis and myasthenia gravis, there is no competent, 
probative medical evidence of record linking these 
disabilities on a direct basis to the Veteran's period of 
active service.
The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  Here, the Veteran is capable of observing 
symptoms such as decreased energy or shortness of breath, but 
the Veteran is not competent (i.e., professionally qualified) 
to offer an opinion as to the cause of her disabilities.
     
In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's disabilities to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2008). As previously 
stated, entitlement to service connection on a direct basis 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent medical evidence showing 
diagnoses of polymyositis and myasthenia gravis, but there is 
no competent medical evidence to link these disabilities to 
the Veteran's period of active service on a direct basis.  
Accordingly, the Board concludes that the Veteran's claims 
for service connection cannot be granted on a direct basis.

Since the Veteran is not entitled to service connection for 
either polymyositis or myasthenia gravis on a direct basis, 
the Board will next examine the Veteran's claims of service 
connection on a secondary basis.  To this end, the Board 
notes that the bulk of the Veteran's argument with respect 
to this claim is based on her belief that her polymyositis 
and myasthenia gravis were caused by medications she took 
and continues to take to control her service-connected 
urticaria.  
As an initial matter, the Board notes that the Veteran was 
awarded Social Security Disability benefits as a result of 
her polymyositis and myasthenia gravis.  

In January 2003, the Veteran presented to a VA medical 
facility for a worsening rash on her hands.  Upon physical 
examination, the examiner observed a "scaling rash" on the 
Veteran's hands.  The impression was polymyositis.  The 
examiner opined that the Veteran's polymyositis was "more 
likely" due to the abrupt cessation of Prednisone and "less 
likely" related to Methatroxate.  The Board notes that the 
Veteran was prescribed these medications to control her 
service-connected urticaria.

Associated with the Veteran's claims file is a memorandum 
dated June 2008 from a VA physician.  According to the 
physician, the Social Security Administration (SSA) found the 
Veteran to be "disabled" and unable to work since 2003.  
The physician acknowledged that the Veteran had a long 
history of chronic urticaria while in service and further 
opined that the urticaria, which was diagnosed in service, 
appeared "likely" to have been the "first symptom" of an 
auto-immune disorder which was not diagnosed until 2002 as 
polymyositis and myasthenia gravis.

Also associated with the Veteran's claims file is a statement 
dated August 2008 from R. C., M.D., a rheumatologist.  
Similar to the June 2008 VA opinion, Dr. C. noted that the 
Veteran's urticaria was diagnosed in service.  Dr. Chang also 
stated that in his professional opinion, the Veteran's 
urticaria was the "first evidence" of an auto-immune 
condition which was later found to be polymyositis, 
myasthenia gravis, and dermatomysitis.

In light of the medical opinions discussed above, the Board 
finds that service connection is warranted on a secondary 
basis for both polymyositis and myasthenia gravis.  The Board 
finds the medical opinions submitted in support of the 
current claims to be competent and highly probative evidence 
on the issue of secondary service connection.  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
3.159(a)(1) (2008).  In evaluating the probative value of 
competent medical evidence, the Court has stated, in 
pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).      

Here, the Board notes that the physicians by virtue of their 
education and training possess significant knowledge and 
skill in analyzing data and drawing medical conclusions.  
Moreover, while the Board acknowledges that the Court has in 
the past declined to adopt a "treating physician rule," 
these physicians have nonetheless had numerous opportunities 
to personally examine the veteran.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993) (declining to adopt the "treating 
physician rule").  In addition, the Board notes that the VA 
physicians and Dr. C. claimed to have a thorough knowledge of 
the Veteran's medical history and that there is nothing 
contained in the claims file to refute these assertions.

Accordingly, the Board concludes that the Veteran's 
polymyositis and myasthenia gravis were proximately due to or 
the result of the Veteran's service-connected urticaria.



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for polymyositis, to include as secondary 
to service-connected chronic urticaria, is granted subject to 
the law and regulations governing payment of monetary 
benefits.

Service connection for myasthenia gravis, to include as 
secondary to service-connected chronic urticaria, is granted 
subject to the law and regulations governing payment of 
monetary benefits.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


